Case: 21-60422     Document: 00516101779         Page: 1     Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 19, 2021
                                  No. 21-60422
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Devell Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:06-CR-134-1


   Before King, Costa, and Ho, Circuit Judges
   Per Curiam:*
          Michael Devell Smith appeals his 24-month revocation sentence,
   which is above the policy statement range of 12 to 18 months, arguing that it
   is substantively unreasonable because the district court failed to properly
   analyze the 18 U.S.C. § 3553(a) factors. Smith preserved the substantive


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60422      Document: 00516101779          Page: 2       Date Filed: 11/19/2021




                                    No. 21-60422


   reasonableness issue because he argued for a sentence within the policy
   statement range. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-
   67 (2020). As such, the plainly unreasonable standard of review applies. See
   United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
          Before imposing the 24-month revocation sentence, the district court
   referenced the policy statement range of 12 to 18 months and stated that it
   had reviewed the relevant § 3553(a) factors. The court determined that a
   sentence within the policy statement range was not warranted in Smith’s case
   given that he had absconded while on supervision and was not apprehended
   for an extended period of time. Further, the court noted that Smith only
   came to the attention of the authorities following his recent arrest.
          These facts relate to Smith’s history and characteristics and reflect
   consideration of the permissible sentencing factors of deterrence and
   protection of the public from Smith’s future criminal conduct.               See
   § 3553(a)(2)(B)-(C); see also United States v. Kippers, 685 F.3d 491, 498 (5th
   Cir. 2012). Moreover, the same district court judge who presided over the
   instant revocation also presided over Smith’s original sentencing and his
   prior supervised release revocation. Thus, the record supports that the
   district court fully considered Smith’s history and characteristics in imposing
   its revocation sentence, as well as other relevant factors.
          Smith has not shown that his sentence is the result of a clear error of
   judgment in balancing the § 3553(a) factors. See United States v. Warren, 720
   F.3d 321, 332 (5th Cir. 2013). His appellate argument is tantamount to a
   request that this court reweigh the § 3553(a) factors, which this court will not
   do. See Gall v. United States, 552 U.S. 38, 51 (2007).
          The judgment of the district court is AFFIRMED.




                                          2